Citation Nr: 0941477	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injury.

2.  Entitlement to service connection for residuals of left 
knee injury.

3.  Entitlement to service connection for residuals of right 
ankle injury.

4.  Entitlement to service connection for residuals of left 
ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims for 
service connection for residuals of bilateral knee and ankle 
injuries.  The Veteran disagreed and perfected an appeal.

In June 2005, the Veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before a local hearing officer.  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In a June 2007 decision, the Board remanded the Veteran's 
claim for further evidentiary development.

Issue not on appeal

The Veteran also sought service connection for residuals of a 
right shoulder disorder in his November 2003 claim.  The RO 
initially denied service connection for the disorder, but 
granted service connection in a December 2005 rating 
decision.  In a January 2006 statement, the Veteran 
reiterated that he had appealed the issue of entitlement to 
service connection for residuals of a right shoulder 
disorder.  However, in no subsequent communication did the 
Veteran contend that the 20 percent disability rating 
assigned in the December 2005 rating decision was 
inappropriate or that the effective date for the disability 
rating was improper.  Thus, the Board finds that there is no 
issue of an increased disability rating or effective date 
regarding the right shoulder disability.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


REMAND

Reasons for remand

The Veteran contended in his November 2003 claim that he had 
surgery on his right knee in "1979 at Good Samaratan (sic) 
Hospital in Cincinnati, Ohio."  In a January 2004 statement, 
the Veteran stated that "all medical care has been with the 
Army or within the VA Healthcare system."  The Veteran 
testified at the June 2005 local hearing that he had been 
treated by Dr. W., a chiropractor from Cincinnati, in the 
early 1970's, but that he had not been able to locate Dr. W. 
or medical records from Dr. W.  See hearing transcript at 
page 3.  The Veteran also testified that his right knee 
underwent surgery at Good Samaritan Hospital in Cincinnati in 
about 1970 or 1972, and that he had requested files but 
"they have nothin' on there," and seemed to imply that Good 
Samaritan Hospital no longer existed there.  See hearing 
transcript at page 9.  Finally, the Veteran testified that he 
retired in October 1999 from General Motors.  It appears that 
he may have been treated or examined by a medical 
practitioner affiliated with General Motors in 1999.  See 
hearing transcript at page 10.

The Board notes that nothing in the record indicates that VA 
sought to obtain records from Good Samaritan Hospital in 
Cincinnati.  Cursory investigation shows that Good Samaritan 
Hospital is currently located at 375 Dixmyth Avenue, 
Cincinnati, Ohio 45220-2489, and it appears to be currently 
operating.  The Board finds that under 38 C.F.R. § 3.159, VA 
is obligated to assist the Veteran in obtaining records which 
may substantiate his claims.  In this case, he claims that he 
had right knee surgery performed after discharge.  This fact 
could assist the adjudicating agency in determining whether 
the Veteran's claim is service connected.  Records which may 
reflect the condition of the Veteran's knees and ankles at a 
time closer to the Veteran's discharge date could be critical 
for an adjudicating official.  Therefore, the Board finds 
that efforts to obtain such records must be exhausted.

The Board is mindful that the Veteran has provided 
conflictive evidence regarding when such surgery was 
conducted.  VBA should notify the Veteran of the 
inconsistency and provide the Veteran with another 
opportunity to state when he underwent surgery.  In addition, 
it is unclear whether there may be medical evidence which is 
relevant to the claims under consideration at a General 
Motors facility or at a provider's facility.  In either case, 
the Veteran should be provided the opportunity to clarify 
what, if any, records may support his claims that have not 
been obtained.

Moreover, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  In this case, a 
February 2004 VA examiner diagnosed the Veteran with 
osteoarthritis of the right and left knees and ankles.  
However, no determination or opinion was provided regarding 
the etiology of those current disorders.  The Veteran has 
testified and submitted statements that he injured his legs 
during training which included dropping or jumping from 
helicopters while wearing a laden pack.  The Veteran is 
competent as a lay person to provide evidence of those 
events.  Thus, there is evidence of record of McLendon 
element (2) sufficient to require an examination which 
provides a medical opinion regarding the etiology of the 
Veteran's osteoarthritis conditions and specifically whether 
such conditions were aggravated by his military service.  



Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he specify the 
approximate date when he received knee 
surgery at Good Samaritan Hospital in 
Cincinnati, Ohio.  Any response should be 
associated with the Veteran's VA claims 
folder.  The Veteran should also be 
requested to identify any further records, 
including records of treatment at a 
General Motors facility or at a provider 
who was associated with General Motors.  
The Veteran should provide the name, 
location and approximate dates of service 
of such medical treatment, and, if known, 
the locations of any records of such 
medical treatment.

2.  Upon completion of the foregoing, VBA 
should seek records from Good Samaritan 
Hospital in Cincinnati, Ohio, regarding 
the Veteran's right knee surgery and any 
other records that may be relevant to the 
Veteran's claims for entitlement to 
service connection for bilateral knee and 
ankle disorders.  VBA should also seek any 
other records identified by the Veteran, 
including any records at a General Motors 
facility or a provider associated with 
General Motors.  Any such response or 
records should be associated with the 
Veteran's VA claims folder.

3.  Upon completion of the foregoing, VA 
shall arrange for the Veteran to be 
examined by an appropriate medical 
practitioner who should determine the 
nature and degree of current knee and 
ankle disorders, and who shall provide, to 
the extent practicable, an opinion whether 
it is as likely as not that the Veteran's 
current knee and ankle disorders were as 
likely as not caused by or aggravated 
during the Veteran's active duty service.  
If the examiner determines that such an 
opinion would require resort to mere 
speculation, the examiner must provide 
supporting analysis or reasons to explain 
why an opinion cannot be provided.  The 
examiner's written report and opinion 
shall be associated with the Veteran's VA 
claims folder.

4.  Upon completion of the foregoing, VBA 
shall readjudicate the Veteran's claims 
for entitlement to service connection for 
bilateral knee and ankle disorders.  If 
the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


